Citation Nr: 1709259	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  08-26 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969.  He is the recipient of numerous awards and decorations, to include the Purple Heart and Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted a 50 percent rating for posttraumatic stress disorder (PTSD), effective October 17, 2007.  Thereafter, the Veteran perfected an appeal as to the propriety of the assigned rating for his PTSD.  

Furthermore, while a claim for a TDIU was separately adjudicated and denied in a July 2010 rating decision, such was determined to be part and parcel of the Veteran's claim for an increased rating for his PTSD pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Following remands in June 2012 and May 2014 pertinent to the Veteran's increased rating claim, the Board granted a 70 percent rating for his PTSD, effective October 17, 2007, and denied entitlement to a TDIU in a December 2015 decision.  Subsequently, the Veteran appealed the Board's decision only to the extent that it denied a TDIU to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, on the basis of a Joint Motion for Remand (Joint Motion), vacated the denial of TDIU and remanded it to the Board for further action.  Consequently, the Board's December 2015 decision as to the propriety of the assigned rating for the Veteran's PTSD is final.

The Board notes that the Veteran originally requested hearings before the Board and a Decision Review Officer (DRO) in September 2008 statements.  However, in April 2009 correspondence, the Veteran withdrew his request for both hearings.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a March 2010 letter, sent prior to the July 2010 rating decision that initially denied the Veteran's claim for a TDIU, and a May 2014 letter, after which the claim was readjudicated in the October 2014 supplemental statement of the case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records as well as his post-service VA and private treatment records have been obtained and considered.  While the record reflects that the Veteran receives disability payments through the railroad, such has been shown as due to a work-related back injury, rather than a service-connected disability.  Therefore, it is not necessary to obtain such records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  He has not identified any additional, outstanding records that have not been requested or obtained.  

Throughout the course of the appeal, the Veteran has been afforded numerous VA examinations that address the nature and severity of his service-connected disabilities, to include their resulting functional impairment.  In this regard, while the ultimate question of whether a Veteran is capable of substantial gainful employment is not medical one, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.16 (a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

While the June 2012 remand ordered development relevant only to the Veteran's claim for an increased rating for PTSD, the Board finds there has been substantial compliance with the May 2014 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the Board remanded the case in order to provide him with appropriate VCAA notice in regard to a claim for TDIU, obtain any outstanding records, and afford the Veteran a contemporaneous VA examination so as to determine the severity of such condition, to include the impact on the Veteran's employability.  The AOJ subsequently sent the Veteran a letter in May 2014 which contained the required notice in regard to his claim for TDIU and requested the Veteran notify them of any outstanding records to be associated with the file.  The Veteran was also afforded a new VA examination in July 2014.  Therefore, the Board finds that there has been substantial compliance with the Board's May 2014 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

In the instant case, the Veteran contends that he can no longer work due to his service-connected PTSD.

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

In determining employability, consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, not whether a veteran is unemployable solely due to his or her service-connected disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Even if a claimant terminated his employment as a result of non-service-connected disabilities, the Board must make clear to what extent this fact is even relevant to a determination that the service-connected disabilities do not prevent him from undertaking any substantially gainful employment.  Floore v. Shinseki, 26 Vet. App. 376, 383 (2013); accord Hatlestad, 5 Vet. App. at 529.  

An assessment of TDIU entitlement based on the combined effects of all service-connected disabilities should address all such disabilities.  Therefore, the cumulative effects (functional impairment) of all service-connected disabilities should be addressed in determining if the service-connected disabilities prevent substantially gainful employment.  Floore, 26 Vet. App. 376; accord Geib v. Shinseki, 733 F.3d 1350, 1353-54 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran is service-connected for residuals of a gunshot wound to the right side of the chest, evaluated as 20 percent disabling as of January 1, 1970; diabetes mellitus, type II, evaluated as 20 percent disabling as of November 1, 2002; PTSD, evaluated as 30 percent disabling from January 7, 2005 to October 16, 2007, and 70 percent disabling thereafter; tinnitus, evaluated as 10 percent disabling as of January 11, 2006; and erectile dysfunction, evaluated as noncompensably disabling as of February 23, 2005.  Consequently, stemming from the Veteran's October 2007 claim for an increased rating for his PTSD, which is the basis of his TDIU claim, the Veteran has a combined disability rating of 80 percent.  38 C.F.R. § 4.25.  Therefore, the Veteran meets the schedular threshold criteria for consideration of a TDIU.  Consequently, the remaining inquiry is whether such service-connected disabilities render him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background.

In his February 2010 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability, he reported that he graduated from high school, and had completed two years of school related to heating and air conditioning.  He worked as a conductor for CSX Railroad Transportation, Inc., from October 1, 1978, to November 16, 2000.  The Veteran further reported that he was unable to work due to his PTSD.  He did not indicate that his other service-connected disabilities impacted his ability to work.  In April 2010, CSX reported that the Veteran was employed as a railroad conductor from October 1, 1978, to April 30, 2001, but last worked on November 16, 2000.  He had not missed any work in the 12 months prior to the last date of his employment due to disability.  It was noted that he retired due to disability, which subsequent records reflect was a back injury. 

As noted above, the Veteran contends that he is unemployable due to his PTSD.  However, in determining eligibility for TDIU, the Board must consider the effect of all service-connected disabilities on the Veteran's employability. 

The Veteran was service-connected for the residual disability from a gunshot wound to the right side of his chest as of January 1, 1970.  During the April 1970 VA examination in regard to this injury, the Veteran reported experiencing pain, especially when lifting and sometimes with overexertion.  There were three scars associated with such disability, but such were found to be healed and nondisabling.  Respiratory examination was normal and X-rays showed that lungs fields were clear.  The Veteran was examined again for this disability in May 2010.  At such time, he reported no pain, but indicated that he had some areas of numbness around the bullet entry as well as discomfort.  He denied weakness, any effect on his activities of daily living, and flare-ups due to the injury.  The examiner found no abnormalities of muscle bulk strength or herniation, and the residual scars were noted to be stable and superficial with no induration, inflexibility, or limitation of range of motion or function.

The Veteran is also service-connected for diabetes mellitus, type II.  During a November 2002 VA examination, he denied retinopathy, neuropathy, nephropathy, numbness, tingling, and bowel or bladder incontinence, but did report erectile dysfunction caused by his diabetes.  The examiner did not find evidence of organ damage and found the Veteran was successfully regulating his blood sugar.  Subsequently, in February 2005, the Veteran was service-connected for erectile dysfunction.  The Veteran was examined in regard to his diabetes again in May 2010.  At such time, he reported burning and tingling in his foot when he ate something which made his blood sugar level excessive.  The examiner found that the Veteran's diabetes affects his activities of daily living in terms of having to follow a diabetic diet; however, he did not have his physical activity restricted in order to control his diabetes.  At an August 2012 VA examination, the Veteran reported that taking insulin made him fatigued and stopped him from activities such as driving or singing in his church choir.  The Veteran also reported that he becomes tired and weak if his blood sugar level gets too low, which he stated would have prevented him from working when he was a railroad conductor.  He further reported some tingling in his hands and feet over the previous two years, but that he did not experience weakness or sensory loss.  The examiner found the Veteran did not have any diabetic complications other than erectile dysfunction, which did not affect his ability to work.

In regard to the Veteran's tinnitus, he was afforded a VA audiological examination in March 2006; however, the functional impact of such disability was not addressed.  During a May 2010 VA examination, the examiner found that his hearing disability had no significant effects on his occupation.  

Turning to the Veteran's PTSD, he was first examined by VA in regard to this disability in May 2005.  During this examination, he reported having nightmares, anxiety, difficulty concentrating, and intrusive thoughts about being shot during service.  He also stated that he avoids crowds, and has emotional blunting and difficulty with anger control.  He denied experiencing flashbacks or suicidal or homicidal ideation.  The Veteran further stated that he is capable of performing his own activities of daily living and performs them routinely.  It was noted that he worked as a conductor on the railroad until 2001, when he injured his back in a fall at work.  He has been on disability since such time; however, he indicated that, prior to that, he did not have difficulties on the job.  He stated that he typically worked with just one other person and had limited contact with people.  The examiner found the Veteran's affect was blunted and tearful with mildly long response latencies.  However, he also found the Veteran to be alert, oriented to time and place, communicated well, and possessed normal short-term and long-term memory.  He concluded the Veteran presented with a moderate degree of impairment in social functioning and a mild degree of impairment in occupational functioning, and that his overall level of disability was moderate.  A Global Assessment of Functioning (GAF) score of 50 was assigned, which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Thereafter, in October 2007, the Veteran reported that his PTSD had increased in severity.  He further stated that he had been referred to a VA medical center as an emergency patient and his medication was increased and changed.  Such medical records reflect that the Veteran was seen for depression and flashbacks in August 2007, at which time his medication was changed.  A psychiatric evaluation revealed that the Veteran was mildly depressed, anxious, and mildly constricted in effect with fair levels of concentration, impulse control, insight, and judgment.  He also found the Veteran was oriented as to person, place, time, and situation with intact short-term and long-term memory and concrete abstract thinking.  The Veteran denied hallucinations and suicidal and homicidal ideations.  He rated the Veteran's GAF score at 45, which is indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.

The Veteran was next examined by VA in regard to his PTSD in December 2007.  
At such time, he reported a panic attack he experienced in church when became very scared and had to leave immediately.  He also reported difficulty sleeping and feeling isolated and withdrawn.  He stated that he avoids crowds, experienced flashbacks while driving, and became hypervigilant with unexpected noises.  In addition, he reported experiencing suicidal ideation but not homicidal ideation.  The Veteran stated that he was able to work for the railroad until 2001 because he mostly worked alone, which helped him avoid conflict.  The examiner found the Veteran to be appropriately dressed with clear, coherent speech.  The examiner also found the Veteran's thinking was linear and absent delusional content.  She concluded that the Veteran's PTSD resulted in a moderate level of impairment in social and occupational functioning and he could manage his finances.  She rated his GAF score at 45.

Shortly thereafter, the Veteran was hospitalized in January 2008 for four days due to experiencing flashbacks, depression, hearing sounds that were not present, and being at a high risk of committing suicide.  The Veteran was prescribed quetiapine to address his nightmares and his dosage of clonazepam was reduced.  Later that month, the Veteran was evaluated by a doctor who found his suicidal thoughts were gone.  The Veteran also reported excellent results from the quetiapine and that going back on a testosterone patch had reduced his irritability.  The doctor found that he had interval improvement in his PTSD and rated his GAF score at 55, which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g.. few friends, conflicts with peers or co-workers).

In March 2008, the Veteran claimed that the December 2007 examiner misreported what was said during the examination, he needed his wife to drive for him, and his wife could not leave him home alone.  In September 2008, the Veteran reported that he recently had an incident when he got lost while shopping and did not recognize his surroundings or his wife.  He also reported that, since his hospitalization in January 2008, he resigned his positions at his church based on a fear of having an outburst, could not focus enough to drive and experienced road rage, avoided being with others, and did not maintain basic hygiene.  

The Veteran underwent another VA examination in May 2009.  At such time, he reported that he had difficulty sleeping, nightmares, daily intrusive thoughts, weekly flashbacks, avoidance, hypervigilance, exaggerated startle response, and violent outbursts including hitting people on a couple of occasions.  The Veteran also reported being hospitalized in November 2008 when he experienced increased symptoms due to hearing a pistol being shot during a play.  The Veteran stated he had difficulty socializing with others and trusting people.  The examiner noted that the Veteran last worked in 2000 as a conductor, and had to stop working when he fell off the train and hurt his back.  The Veteran reported that he had mild anger issues during his career as a conductor, but did not report having any consequences from his anger problems.  The examiner found the Veteran had some trouble with short-term and long-term memory.  However, she also found the Veteran was generally oriented to time and place, his speech was fluent, and he did not present hallucinations or suicidal or homicidal ideations.  

The examiner reported the Veteran's treatment records showed he was active in a motorcycle group and that the Veteran felt that, if he was able to go out of the house more, he would be less anxious and bored.  The examiner also reported the treatment records showed the Veteran was getting benefit from group therapy.  The examiner noted that these records were inconsistent with some of the Veteran's statements to her as he had reported not having any friends or hobbies.  She ultimately rated the Veteran's GAF score as 48, which is indicative of serious symptoms or serious impairment in social, occupational, or school functioning, and found he presented moderate to severe impairment in social and occupational functioning.

Thereafter, the Veteran submitted six statements from friends and family members in regard to his PTSD in April, June, and July 2010.  His daughter-in-law reported observing the Veteran experience episodes of crying and screaming, as well as being withdrawn, absent-minded, and paranoid.  Two friends described him being agitated, experiencing flashbacks, and an incident when the Veteran became disoriented.  His daughter stated he had become withdrawn since experiencing flashbacks and that he could no longer enjoy hobbies, focus, complete daily chores, or handle finances.  The Veteran's son reported that he had become distressed and volatile, and experienced flashbacks which caused him to be violent.  His son also stated that the Veteran cannot watch his grandchild or enjoy hobbies and that his medication caused him to be even more confused, disoriented, and absent-minded.  The Veteran's wife submitted a statement describing similar symptoms.  She also stated that she worked as a personnel manager for 40 years and that, in her opinion, the Veteran could not function in a work environment.  His wife also reported that the Veteran teaches Bible study at a jail one day a week.  Additionally, the Veteran's pastor reported that he had seen the Veteran "drift away" and experience panic attacks in church, which resulted in the Veteran crawling beneath pews, attempting to 'escape.'  

The Veteran was next examined by VA in July 2012.  The examiner found the Veteran had nightmares, intrusive thoughts, hypervigilance, avoidance behavior, and difficulty relating to others.  However, she also reported improvement in his treatment records, noting that clonazepam was helping the Veteran sleep, group therapy was helping his condition, and there was some improvement/remission of symptoms of PTSD.  She also found the Veteran was capable of managing his finances.  Ultimately, the examiner determined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior self-care and conversation.  She rated the Veteran's GAF score at 60, which is indicative of moderate symptoms, or moderate difficulty in social, occupational, or school functioning. The examiner further stated that his PTSD does not prevent him from securing or maintaining substantially gainful employment.

Thereafter, the Veteran was examined by VA in July 2014.  At such time, the examiner noted that the Veteran's mood was somewhat dysphoric with a congruent affect, his thought processes were logical and coherent, his speech was regular in rate and rhythm, there was no evidence of psychomotor agitation or retardation, and he denied suicidal or homicidal ideation.  The examiner reported that the Veteran exhibited anxiety, chronic sleep impairment, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The Veteran reported that he had to stop working due to a job related injury to his back, but denied missing time from work the last year he was employed due to mental health issues.  He reported being irritable on the job, was short with co-workers and supervisors, and had problems with concentration when he was working.  The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  She also determined that, while the Veteran's PTSD resulted in moderate impairment, it did not render him unable to secure and maintain substantially gainful employment.

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities, to include his PTSD, do not render him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background.  

In this regard, although the Veteran clearly experiences functional impairment due to his PTSD, and, in fact, has been awarded a 70 percent rating in light of such impairment, such does not result in total occupational impairment.  In this regard, VA psychiatric examiners have consistently found the Veteran was generally oriented to time and place, communicated well, and possessed good cognition.  The May 2009 examiner noted that the Veteran was able to work for 22 years as a conductor despite some mild anger problems during his career.  While she reported his social and occupational impairment was moderate to severe, she also noted that the Veteran's VA treatment records indicated he enjoyed hobbies and socialized contrary to some of his statements made during this examination.  The July 2012 examiner noted the Veteran was responding well to the medication and group therapy and rated his GAF at 60.  Furthermore, the July 2012 and July 2014 examiners both concluded that, despite some occupational and social impairment as a result of his PTSD, the Veteran was able to secure and maintain substantially gainful employment.

Furthermore, while the Veteran was hospitalized due to suicidal thoughts in January 2008, after receiving treatment and having his medication adjusted, he has not subsequently presented such symptomatology.  Shortly after being hospitalized, a doctor who evaluated him found that changes in medication had positive results and the Veteran no longer had suicidal ideations.  The doctor rated his GAF at 55, which is indicative of moderate impairment.

The Board also recognizes the competent reports of the Veteran, as well as his family and friends, as to the severity of his PTSD.  In particular, the Veteran's wife indicated that, based on her experience in personnel management, the Veteran could not maintain employment.  The Board acknowledges that it is clear from these statements that the Veteran is unable to function as he did prior to the onset of his PTSD.  However, neither the Veteran nor his family and friends possess the medical training VA examiners have in assessing mental health conditions like PTSD.  The examiners have considered the reports of the Veteran's symptomatology, but consistently found that his occupational impairment is not total.  While the May 2009 examiner rated it as moderate to severe, she did so with reservations based on contradictions between the Veteran's treatment records and his statements during the examination.  This examiner also noted that the Veteran was able to maintain his position as a conductor for 22 years despite problems with his temper.  Furthermore, subsequent VA treatment records dated since 2010, as well as the July 2012 and July 2014 VA examinations, indicate medication and therapy has reduced the severity of the Veteran's PTSD symptomatology.  In addition, the record reflects that the Veteran was able to teach Bible study during the 2010 timeframe in a local prison, which is a stressful place to give instruction.

The Veteran's education and work history also support the conclusion that he can secure and follow a substantially gainful occupation.  In this regard, the Veteran has a high school diploma and instruction in heating and air conditioning.  He also has 22 years of experience as a railroad conductor.  Given the knowledge set provided by this training and experience, there are many occupations the Veteran could pursue which would not require extensive contact with other people.  The Veteran himself reported to the December 2007 VA examiner that he was able to avoid conflict by working in a solitary occupation during his 22 year career as a conductor.

The Board also finds that the Veteran's other service-connected disabilities, either singularly or in combination with any service-connected disability, to include PTSD, do not render him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background.  In this regard, the Veteran denied experiencing pain or inflammation due to the residuals from a gunshot wound during a May 2010 examination and the examiner did not find any weakness or other effect on his activities of daily living produced by this condition.  The Veteran also worked for 22 years after being service-connected for this disability.  Additionally, the Veteran has not asserted his tinnitus prevents him from working and the record does not contain any indication that VA examiners or treatment providers had difficulty communicating with the Veteran.  The Board also notes that the Veteran's erectile dysfunction does not affect his employability.

In regard to his diabetes, the Veteran told the August 2012 VA examiner that he had fatigue and weakness while working when his blood sugar was low.  He further reported that taking insulin made him fatigued and stopped him from driving or singing in his church choir, and experienced some tingling in his hands and feet.  However, the Veteran also stated that this condition did not cause him weakness or loss of feeling.  In addition, by maintaining his blood sugar at a proper level, he avoided fatigue due to low blood sugar and no examiner has found that his activities needed to be regulated due to such disability.  

Based on the foregoing, the Board finds that the Veteran's gunshot wound residuals and diabetes minimally affect his ability to work while his other service-connected conditions of tinnitus and erectile dysfunction do not have any limiting effect.  Moreover, the Veteran has reported he injured his back while working and such injury required him to retire.  Thus, to the extent that the Veteran is physically unable to work, it is primarily due to his post-service back injury.

Further, with regard to his PTSD, while the VA examiners observed limitations that impacted the Veteran's ability to interact with others and handle stressful situations, overall his psychological impairment is not sufficient to prevent him from securing and maintaining substantially gainful employment.  Given his education and work experience, the Veteran would be able to work in a number of technical positions which do not require extensive interaction with co-workers or clients.  In this regard, the Veteran spent his career at the railroad working in a solitary occupation and found this allowed him to avoid conflict at work.  Furthermore, while the Veteran may be somewhat physically limited by his other service-connected disabilities, they do not render him unemployable, even in combination with his PTSD.

Therefore, based on the evidence of record, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

A TDIU is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


